Citation Nr: 0934252	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  07-13 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a 
heart/cardiovascular disorder as a result of exposure to 
herbicides.

2.  Entitlement to service connection for a kidney disorder.

3.  Entitlement to service connection for nerves (also 
claimed as hands shaking).

4.  Entitlement to service connection for a bilateral foot 
disorder (also claimed as heel spurs).

5.  Entitlement to service connection for peripheral 
neuropathy of the upper and lower extremities.

6.  Entitlement to service connection for bilateral hearing 
loss.

7.  Entitlement to service connection for tinnitus.

8.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).
REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The appellant served on active duty from August 1967 to April 
1970, and from August 1975 to August 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As an initial matter, the Board notes that the Veteran, 
through his representative in his August 2009 Informal 
Hearing Presentation, has claimed that he has heart and 
kidney disabilities and peripheral neuropathy that are all 
secondary to his service-connected diabetes mellitus, type 
II.  The Veteran has not been informed about what he would 
need to show to establish service connection on a secondary 
basis, to include as due to aggravation.  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show that a current disability exists and that 
the current disability was either caused by or aggravated by 
a service-connected disability.  38 C.F.R. § 3.310 (2008).  
When aggravation of a Veteran's nonservice-connected 
condition is proximately due to or the result of a service-
connected condition, the Veteran shall be compensated for the 
degree of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).  The Veteran must be provided with 
this notice.

The Veteran has submitted a copy of a decision from the 
Social Security Administration granting disability benefits.  
Once VA is put on notice that the Veteran is in receipt of 
SSA benefits, VA has a duty to obtain the records associated 
with that decision.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

The duty to assist includes obtaining additional medical 
records or an examination when necessary to make an adequate 
determination.  Duenas v. Principi, 18 Vet. App. 512 (2005).  
As it appears that the Veteran is receiving ongoing treatment 
for his cardiac disorders, any current medical records 
showing treatment for the Veteran should be obtained on 
remand.  

The Veteran has claimed that he has a bilateral foot 
disorder, heel spurs, which began during service, and should 
therefore be service-connected.  Service treatment records 
show that in June 1990, the Veteran was seen for foot pain 
with the feeling that his feet were "falling asleep."  The 
Veteran was diagnosed with tarsal tunnel syndrome.  While his 
separation Report of Medical Examination does not reflect any 
treatment for or diagnosis of a foot disorder, the Veteran 
indicated that he had foot trouble on his separation Report 
of Medical History.  The evidence of record includes private 
medical records from July 1981 showing treatment for a 
calcaneal heel spur, medial plantar aspect of the left heel 
with acute fasciitis.  He underwent an ostectomy and 
fasciotomy that same month.  The Board finds that, in order 
to adequately fulfill the duty to assist, the Veteran should 
be afforded a VA podiatry examination to determine whether 
Veteran has any current foot disorder which is related to his 
time on active duty.  

In addition, the Veteran has claimed that he has heart and 
kidney conditions and peripheral neuropathy as a result of 
his service-connected diabetes mellitus, type II.  The 
evidence of record reflects that the Veteran currently has 
diagnoses of coronary artery disease, congestive heart 
failure and hypertension.  On remand, the Veteran should be 
afforded a VA examination to determine whether his current 
cardiac conditions are proximately caused by his service-
connected diabetes mellitus, type II or whether the Veteran's 
service-connected diabetes mellitus, type II is aggravating 
his current heart conditions beyond the natural progression 
of the illness.  The Board notes that there is no evidence in 
the record that the Veteran has any current kidney disorder 
or peripheral neuropathy of the upper or lower extremities 
and that, therefore, an examination is not warranted at this 
time.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
However, if records obtained as required by this remand 
reflect that the Veteran has a current kidney condition or 
peripheral neuropathy of the upper or lower extremities, the 
Veteran should be afforded VA examinations to determine 
whether these conditions are caused by or aggravated by his 
service-connected diabetes mellitus, type II.  Likewise, with 
respect to the claim for service connection for PTSD, in the 
event that such records reflect a current diagnosis of PTSD 
or other acquired psychiatric disorder, the RO should 
consider whether further evidentiary development is warranted 
with respect to this claim.  

On the other hand, as a result of complaints of hearing loss 
in service, the Veteran's in-service occupation of armor 
crewman, and the fact that the Veteran's statements are 
sufficient to establish continuing symptoms of hearing loss 
and tinnitus, the Board finds that the Veteran should also be 
furnished with an appropriate examination and opinion as to 
whether any current hearing loss and/or tinnitus is related 
to active service.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ must send the appellant a 
corrective notice pursuant to 38 C.F.R. 
§ 3.310 (2008), that informs the Veteran 
of the evidence required to establish a 
secondary service connection claim, to 
include on the basis of aggravation in 
accordance with the holding in Allen, 
supra.  The claims file must include 
documentation that VA has complied with 
VA's duties to notify and assist a 
claimant.

2.  The AOJ should ask the Veteran to 
identify all health care providers that 
have treated him for his claimed 
disorders.  The AOJ should attempt to 
obtain records from each health care 
provider he identifies that might have 
available records.  If records are 
unavailable, please have the provider so 
indicate.  

3.  The AOJ should request copies of any 
decision(s) and accompanying medical 
records submitted in support of any claim 
by the appellant for disability benefits 
from the SSA.  If records are 
unavailable, SSA should so indicate.

4.  The AOJ should make arrangements for 
the Veteran to be afforded VA foot and 
cardiac examinations, by appropriate 
specialists, to determine whether the 
Veteran has a current foot disorder that 
is a result of any incident in service or 
began to manifest during service, and 
whether his cardiac disorders are due to 
or being aggravated by his service-
connected diabetes mellitus, type II.  
All indicated tests or studies deemed 
necessary for an accurate assessment 
should be done.  The claims file, this 
remand and any additional treatment 
records must be made available to the 
examiner(s) for review of the pertinent 
evidence in connection with the 
examination(s), and the report(s) should 
so indicate.  

The foot examiner should offer an opinion 
as to whether the Veteran has a current 
foot condition, and, if so, whether it is 
at least as likely as not (50 percent or 
more probability) that the Veteran's foot 
condition is a result of any incident in 
service or began to manifest during 
service or is etiologically related to 
the Veteran's active duty service in any 
way.  

The cardiology examiner should offer an 
opinion as to whether it is at least as 
likely as not (50 percent or more 
probability) that his current cardiac 
conditions, including coronary artery 
disease, congestive heart failure and 
hypertension, are is proximately due to, 
or the result of, the his service-
connected diabetes mellitus, type II, and 
whether it is at least as likely as not 
(50 percent or more probability) the 
Veteran's service-connected diabetes 
mellitus, type II, has aggravated or 
accelerated his current cardiac 
conditions beyond their natural 
progression. 

If the etiologies of the diagnosed 
disorders are attributed to multiple 
factors/events, the examiners should 
specify which symptoms/diagnoses are 
related to which factors/events.  The 
examiners should clearly outline the 
rationale and discuss the medical 
principles involved for any opinions 
expressed.  If the requested medical 
opinions cannot be given, the examiners 
should state the reason why.

4.  The Veteran should also be afforded a 
VA audiological examination.  The claims 
folder must be made available to the 
examiner for review and its availability 
should be noted in the opinion that is 
provided.  All indicated studies should 
be conducted, and all findings reported 
in detail.

The examiner should state whether it is 
at least as likely as not (50 percent 
probability or greater) that the 
Veteran's hearing loss and/or tinnitus 
had its onset during active service or is 
related to any in-service disease, event, 
or injury, including acoustic trauma.  
The examiner should be informed that one 
of the Veteran's occupations during 
service was armor crewman, and the 
Veteran has reported a continuity of 
symptomatology since service.

A detailed rationale for any opinion 
expressed should be provided.  

5.  After completion of the above, the 
AOJ should readjudicate the appellant's 
claim.  If any determination remains 
unfavorable to the appellant, he and his 
representative should be provided with a 
supplemental statement of the case.  The 
Veteran should be afforded an opportunity 
to respond before the case is returned to 
the Board for further review.  

The purposes of this remand are to comply with due process of 
law and to further develop the Veteran's claims.  No action 
by the Veteran is required until he receives further notice; 
however, the Veteran is advised that failure to cooperate by 
reporting for examination without good cause may have adverse 
consequences on his claims.  38 C.F.R. § 3.655 (2008).  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the above.  The appellant and his 
representative have the right to submit additional evidence 
and argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate

action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



